Page lof 5

  

Case 1:17-cr-00611-AT Document 569 Filed PoLZ

  

August \5, 2014

“The onoracle Anolisa. lorres
United Grotes District Judge
500 Pearl Sheet
Nieuw York , New York 10007

Deas Judge Mnalise lores |

Good mornin Your \Aonor : My nome 1S
Chastopher Ww . A am writing his
Character \ebter +e you Since YOU Wos nok
Pre oitbinc jedge ond wold Whe you Ye
anow Vhe ty pe ot young mon am Since
1 never met you. L ve NEVE een nya oO
posit om Vike Bais beter. and x lhonesstly
did aot \anow how to go aloo wren

in ov , but here aa am Yod ay . K+ Wel D .
Tistened Avg the criminal octs of Some
people from mM neidhloornood ° From hime
de time, Vv di ang oot with gome people
from my neichtoorhnwed being Prot Vhey Were
Case 1:17-cr-00611-AT Document 569 Filed 08/23/19 Page 2 of 5

chi\dlnood Sends buk I did rot engoge
Aa ony Criminal ockivities Buch as he One
described YA Courk, 1 ve never even had
oO Creminal record Given oe ornount oF
pol: ce Surveillance in my old neighborhood,
AA wold be virtually impossible +o do
Book. TL \anow ‘hese Hhings dont moke o
Scher but LL hope they Suggest nob Loom
not O Crimino,| . “
5 o teen in my nei labored ,
WOS working Sommer cclh, jobs Sud 0S
Skiches Camp ard a Mary Re |Recreation
Center Jw Woes OG Comp counselor work’ a
with ids ab Sk Lokes ond a moinkenonte
woes, ox SY. Vorys Ceoring Corks Yooudhst
“TNE TOMA ¢ ;

+ age \o a ony mom st ove Foeriy |
o satel SN onofer out 1 Mi\\oredk and
moved te Shaken Lslond to give US O
dct ob o better Vite Over the lost (0
‘Years , Look adyartage ot ack fresh
Short \oy Working £,\\ Fine daida mieni2ed

a \berackions with Some of muy fcends
- ro

 

Trom ne neidnlosrnoed , Since dhe Move
out of the neighoorlneed iO \re Changed
4a Many positive Ways. \aeld sheacy
Case 1:17-cr-00611-AT Document 569 Filed 08/23/19 Page 3 of 5

employment ond WAS IN a Union wiih oh \\
\nes Jeo placemen* Lor me When A ge+
out. Some ot my work records vacludes
‘Working a5 oO Security guor d and Fire

| spotter wn Oo Ledera\ oui Ndi "9 \beside
DOCKS ( Cepactment of Citywide
Meainishctive Serv’ 12s) police officers.
ay Om \\ censed oy the state, Coe Voe post
Sve Years wwhida Comes with a Cone rehensive
background checls ond random drug Lea kin -
Ra or to aot , a worked ot Mirance bile
Services : Maro One /Con Edicon , BecuriteS,
Grand Byatt hotel Neston WN eu York Specks
Club, Wis Latemationel end other sobs Over
Ae post den yeors ow. ‘nove & vord Vicenses
| issued from Me FDNY (Bie Dees tenet
oF New Vor) and a Cpr-aed Vi cence as
wel LL ve also dotoine on gh Scho | |
diploma - in oddt Kon, have “volunteered :
ot Nhe OSPCQ In Sheen Tslend and
‘usorhed with Ommo\s a Perlerntac Ao ™
educational goals , TL \hove plans \o end
Cs ( Cellege of Shaler Leleed ) when ay

am release TVhere Gre Means] college

| radvates +O my Soe S Joon Such prestigh oU5
La\\oces such OS Vorvérd Boston University

 
Case 1:17-cr-00611-AT Document 569 Filed 08/23/19 Page 4of5

Vole and College of Neus Leche We swho

: Conkinue. te moi vote. Ome Ls reocln my Gpols.
hove Many gecls and \wpes dee O Bright
Lokore .

Sioce I wes you JL did my best to
be «a great vole model +p my Sisters and
\orothers dee to Yhe lack ot O LoMner Figure
in Khe house . Financ’ ally me \deed my
Sisters and lorother s get “rte Summer Comp,
ZX tock responsibility piching Yhem up ond
dreppi hem off yom sell 0S well mw
also h P Yaem with \romensorls ; Cook Coe
them and try do \oe oe best lovather au
Can be.

\every loli dey ond Vocettion asace Was
a child me ond my Som \y rove \nolidoy)

stherings ond Come. Aogether such os
Drcahs Wing, Christenas and Eester. My
Qrandme hee Whe Mens doe world to me. outs
our hcl. day gatherings ogether ond we oll
jenn together O3 O& Fem \y Ww he deskvities.
Ny \on Kime giclfeend Craro ond iL
ad « beatiful child ( My Princess Solnyra.).
Bein 1G Yhob I've olueys did my best +o
helo my Mom dokke Care of my two sighers
ond lovothers , TL went Yo \be O Great
Case 1:17-cr-00611-AT Document 569 Filed 08/23/19 Page 5 of 5

exoamole ond become Bre best Sather Por
my doudster. need to be there +o Orctect
her , guide \her and each her aloou-t GOD.
| Bei ding aH shreag Leadiks onal Forty uni \ 2
| Gan A odmit heck TE dhould \nove.
exercised berber jedgement Sin rhe Company
T hept 09 a child ,05 0 young man “E have
evolved ito a responsitle tox Ying Gi¥izen.
“Le maintain m vanotente when “4 Comes to
Bre draryes Hat TE lbven Chaeged with
‘ond 1 hope. hot You will take nore TO
Me Man discrepanc es wm ne, Aes\kmories
“‘Dresen’ c by Loe P resecut ions witknesses 1.
| Chase act + o Anke O plea deol in Mos Case
des Fe, beng teld Prot Mae odds of Winninc
O Borel Case. Were slim. Any guilty perky
with ao Ovblic dolender wold howe hen o
deal given ol Phek is ok sheke TL oak
nck OV please \oo\h closely ok Woe evidence
| ted 05 welt as Yne motion Submitted
‘by my ortorney with Vow \nooe Dooly You

Dresen:
Con See my imnocence va this Cade.

 

| Oincerely Yours

Chistyahin, Howed
